Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 01/25/2021.
Applicant submitted an amendment on 01/25/2021, amending claims 14, 16-20, 22, 24-30, 32 and cancelling claims1-13, 23, and 33. 
Claims 14-22, 24-32 and 34-35 have been examined and are pending in this application. Claims 14, 18 and 24 are independent.
The drawing submitted on 03/25/2016 has been accepted and entered.
Claims 14-22, 24-32 and 34-35 are allowed.

Examiner's Statement of reason for Allowance
Claims 14-22, 24-32 and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to provide a secure communication method, and the method may include: a sending terminal may generate data to be transmitted and determine encrypted data by encrypting the data to be transmitted using a preset encryption algorithm based on an encryption key. The encryption key may be obtained by a key exchange process between a smart door lock and a mobile terminal through a preset secure communication channel. The sending terminal may assign a unique identifier to the encrypted data and may send the encrypted data with a unique identifier to the receiving 

The closest prior art, as previously recited, Ku (US Patent 9,892,579) provide the method enables transmitting the control signal to the smart lock over a secure channel with encryption and decryption mechanisms so as to ensure secure transmission of the control signal. The method enables executing a software application executed by a user device to use bioinformatic approaches such as voice recognition, touch ID, and facial recognition so as to provide a rich interaction experience to a user during user interaction with a smart lock device, Minemura et al. (US 2014/0201776 A1) provides The apparatus (1) has first and second input modules for receiving first and second packet groups of first and second contents. A converter re-packetizes the first content packetized into the first packet group received by the first input module and the second content packetized into the second packet group received by the second input module into a third packet group outputted to a transmission path by applying third copyright protection operation. An output module outputs the third packet group of the first content and the second content generated by the converter to the transmission path and Pedersen et al. (US 2017/0006392 A1) provides the device verifies integrity of received data, detecting any alteration and disregard altered data for maintenance, 
The dependent claims 15-22, 25-32, 34-35, which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
March 11, 2021
/ABIY GETACHEW/         Primary Examiner, Art Unit 2434